 In the Matter Of PORTLAND FORGE AND FOUNDRY CO.andSTEELWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. R-307-Decided April 1, 194Jurisdiction:forgings manufacturing industry.Investigation and Certification of Representatives:existence of question: whereresults of consent election are inconclusive ; contract entered into after filingof amended petition by rival union following the setting aside of a priorconsent election by Regional Director and pending Board's investigation, nobar to; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-'ployees, excluding all foremen, clerical employees, truck drivers, and "dockworkers"..Mr. Arthur R. Donovan,for the Board.Mr. Earl Keisker,of Richmond, Ind., for the Company.Mr. James Robb,of Indianapolis, Ind., for the S. W. O. C.Mr. A. J. Eberhardy,of Chicago, Ill., andMr. Paul R. Hutchings;,ofWashington, D. C:, for the Blacksmiths.Mr. Hugh Gormley,of Indianapolis; Ind., for the A. F. L.Miss Mary E. Perkins,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 11, 1941, Steel Workers Organizing Committee, affiliatedwith the C. I. 0., herein, called the. S. W. O. C., filed with the RegionalDirector for the Eleventh Region (Indianapolis, Indiana) a peti-tion, and on September 15, 1941, an amended petition, alleging thata question affecting commerce had arisen concerning the representa-tion of employees -of Portland Forge and Foundry Co., Portland,Indiana, herein,called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 24, 1941, the, National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for40 N. L. R. B, No. 3.21 22DECISIONS OF- NATIONAL LABOR RELATIONS BOARDan appropriate hearing upon due notice.On September 26, 1941,the Regional Director issued a notice of hearing, copies of whichwere duly served upon the Company, and the S. W. O. C., and upon,sheAmerican" Federation of Labor, herein called- the A. F. L., andInternational Brotherhood of Blacksmiths, Drop-Forgers, and Help-ers, herein called the Blacksmiths "labor organizations claiming torepresent employees directly affected by the investigation.Pursuant to notice, a, hearing was,held on October 6 and 7, 1941,atPortland, Indiana, beforeWebster Powell, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the Com-pany, the S. W. O. C., the A. F. L., and the Blacksmiths were repre-sented by counsel, and all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During 'the hearing, the A. F. L. moved to dismiss the petition onthe ground that a contract entered, into. by the Company and Local620 of the Blacksmiths on September 23, 1941, constitutes a bar to adetermination of representatives; this motion the Trial Examinerreferred to the Board.For the reasons set forth below,' it is herebydenied.In the course of the hearing, the Trial Examiner made rul-ings on other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the request of the labor organizations involved, and pursuantto notice duly served upon all parties, a hearing for the purposes oforal argument was had before the Board in Washington, D. C., onOctober 28, 1941.The A. F. L. and the Blacksmiths were repre-sented, by counsel and participated in- the hearing.On October 23and 24, 1941, the S. W. O. C. and the Blacksmiths, respectively, filedbriefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPortland Forge and Foundry Co. is a corporation organized underthe laws-of the State of Indiana, having its principal office and placeof business in the city of Portland, Indiana.The Company is engaged at its Portland, Indiana, plant in themanufacture of hammer and upset steel forgings.The principalraw material used by the Company is steel, of 'which the Companypurchases from $30,000 to $50,000 worth per month.Approximately'See SectionIII, below. 'PORTLAND FORGE AND FOUNDRY CO.2360 percent of this steel is shipped to the Company's Portland, In-,diana, plant from points outside the State of Indiana.During anaverage month the Company manufactures at its Portland plant fin-ished products worth approximately $75,000, about 30 percent ofwhich is shipped from the plant to points outside the State ofIndiana.The Company employs approximately 200 productionemployees.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization af-filiated with the Congress of Industrial Organizations, and Inter-national Brotherhood of Blacksmiths, Drop-Forgers and Helpers isa labor organization affiliated with the American Federation ofLabor; 2 both maintain local organizations at t1. Company's Portlandplant, which admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe S. W. O. C. started organization of the Company's plant inFebruary 1941, and an S. W. O. C. local was chartered in March1941.On July 9, 1941, the S. W. O. C. notified the Company byletter that it represented a majority of the Company's productionand maintenance employees and requested that a date be set for bar-gaining conferences.No reply was received to this letter. 'On July11, 1941, the S. W. O. C. filed with the Regional Director its firstpetition in this proceeding.The A. F. L. started organizing activities in the plant in July1941 and a local of the Blacksmiths was chartered on July 17.OnAugust 11, 1941, pursuant to an Agreement for Consent Election,entered into on August 5 between the,Company, the S. W. O. C., andthe A. F. L., an election was conducted by the Regional Director todetermine whether the employees desired to be represented by theS.W. O. C., by the 4. F. L., or by neither.One hundred and sixty-seven valid ballots were cast, of which 85 were cast for the A. F. L.,79 for the S. W. O. C., and 3 for neither. Five votes were chal-lenged.On August 28 the Regional Director issued his rulings onobjections to the conduct of the election which had been filed by theS.W. O. C., sustaining the objections and setting aside the resultsof the election.3On `September 15,1941, the S. W. O. C. filed withthe Regional Director its amended petition in this proceeding.2The A F L,as is set forth below,organized the Company's employees on behalf ofthe Blacksmiths,appeared on the'ballot in it consent election in August1041,and has other-wise acted on behalf of the Blacksmiths throughout this proceeding3The Agreement for Consent Election providedthat theRegional Director was to be"sole and final arbiter"on objections to the election and that the parties would abide by allhis rulings.At thehearing,the Trial Examiner denied offers of proof by the Black-smiths and theA. F. L asto the alleged incoirectness of the Regional Director's decision. 24DECISIONS OF NATIONALLABOR RELATIONS BOARDOn September 23, 1941, certain employees of the Company affili-ated with the Blacksmiths went on strike.The Company closed itsplant and, on the same day, entered into a contract with the Black-smiths' local, providing for recognition of the localas exclusive bar-gaining representative of all the employees.The strike then ceasedand the Company's employees returned to work.The A. F. L. seeksdismissal of the petition on the ground that the September 23 con-tract constitutes a bar to a determination of representatives.Sincethe consent election did not resolve the question concerning representa-tion, the Board's investigation was still pending when the contractwas signed ; 4 the contract cannot, therefore, operate asa bar to afurther investigation and determination of representatives by theBoard.The results of the consent election indicate that there is doubt asto whether the S. W.-O. C. or the Blacksmiths represents a majorityof the employees in the unit hereinafter found to be appropriate forthe purposes of collective bargaining.We find that a questionhas arisenconcerning the representationof employees of the Company.IV.THE EFFECT OF TIIE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe unit agreed upon in the consent election consisted of all pro-duction and maintenance workers, excluding all foremen, clericalemployees, truck drivers, and "dock workers."The partiesare stillin general agreement as to the appropriateness of this unit, exceptthat the A. F. L. and the Company now desire to include the "dockworkers," while the S. W. O. C. wishes to exclude them.The "dock workers" constitute -a group of about 25 men employedfor the greater part of their time by a general contractor, one Antles,to unload incoming raw materials, move materials around the plant,and load outgoing products.'During periods when work in theI It should be noted, moreover,that the S.W. 0. C. had filed an amended petition subse-quent to the setting aside of the consent election and prior to the execution, of the contract.Antics is paid by the ton for the work performed and no contention is made that themen, when they are employed by him, are employees of the Company. PORTLAND FORGE AND FOUNDRY CO.25plant is rushed, however, or when regular employees are absent, theCompany hires such of these men as it needs to fill in at unskilledjobs.At such times the men are placed on the Company's pay rolland are supervised by the Company.Hall, the Company's generalmanager, testified that about 7 of the group, who are chosen mostoften because of their experience, work a few hours with the Com-pany nearly every week, and gave the number of hours worked bythat 7 over a 7-week period in 1941.His testimony shows that the"dock workers," both individually and as a group, are employedby the Company for short and irregular periods only eMoreover,it does not appear that any substantial change in the circumstancesunder which these men are hired, or in the number of hours workedby them, has taken place since the consent election in August. Inview of these facts, no reason appears for departing from. the unitagreed upon by the parties in the August consent election.We shallexclude them from the unit.Controversy has also arisen about Charles Slack, an employeewho voted as a production worker in the -consent election, but whoseinclusion in the unit is now opposed by the S. W. 0. C. on-the groundthat he is a confidential employee.Slack started work in May 1941upon his graduation from high school, and works part of his timein the shop as a member of the steel gang, checking the steel pilesand labeling them according to heats.He has no authority to hireor discharge and is paid by the hour.Hall uses him, however, todo his personal errands when Slack is not busy otherwise;' and Halltestified that Slack does "some of that work" for McKinley, thegeneral superintendent.The record does not show what proportionof his time Slack srends in the shop or as messenger.Hall testi-fied that he himself does not use Slack as his messenger any moreoften than he :ices other employees in the plant. It does not appearthat Slack's duties were any different at the time of the hearing fromwhat they were at the time of the consent election.We shall includehim in the unit as a production employee.We find that all production and maintenance employees of theCompany, excluding all foremen, clerical employees, truck drivers,and "dock workers," constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organization8Figures were given by the Company for the weeks of August 9 to September 20,'inclusive.They show that, excluding one of the weeks during which none of the 7 worked for theCompany, the 7 named men,taken as a group, contributed from 22'to 54 man-hours a weekin work for the Company over this period ; from 2 to 5 of them working in the same weekIndividually, they worked from 2 to 5 weeks out of the 7, and individual totals of hoursHall testified thatothers in the group of 25 worked during this period, but that they never worked "steadyenough to be considered regular men " 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to collectivebargaining and otherwise will effectuate the policiesof the Act.vi.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Neitherthe Blacksmiths nor the.A. F. L. expressed any preference as towhich organization should appear on the ballot in the/ event theBoard directed an election.Since the A. F. L. appeared on theballot in the consent election, we shall direct that the employees begiven an opportunity to choose whether they desire to be representedby the S. W. O. C., by the A. F. L., or by neither. Should any ofthe parties desire that the ballot p'rovide for a different choice, re-quest therefor should be, made of the Board Within five, (5) daysfrom the date of this Direction'of Election.The S. W. O. C. urges that the pay roll of July 12, 1941, which wasused-to determine eligibility 'in the consent election, be used as a basisfor determining eligibility to vote in any new election.The A. F. L.opposes the use of any but a current pay roll. The number of personsemployed by the Company has been gradually increasing since July,although it does not appear specifically how many new men have beenhired.In view of the length of time which has elapsed since theconsent election, we shall direct that those eligible to vote in the elec-tion shall be those persons in the appropriate unit who were employedby the Company during the pay-roll period immediately preceding thedate of our Direction of Election, subject to the limitations and addi-tions set forth in the Direction.Upon the basis of the foregoing findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Portland Forge and Foundry Co., Portland,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding all foremen, clerical employees, truck drivers, and "dockworkers," constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations PORTLAND FORGE AND FOUNDRY CO.27Act, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Portland Forge and Foundry. Co., Portland, Indiana, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty, (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company who were employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingany such employees who did not work during such pay-roll periodbecause they were ill or on vacation, or in the active military serviceor training of the United States, or temporarily laid off, but excludingall foremen, clerical employees, truck drivers, and "dock workers,"and employees who have since quit of been discharged for cause, todetermine whether they desire to be represented by Steel WorkersOrganizing Committee, affiliated with the 1C. I. 0., or by the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.